Title: Thomas Boylston Adams to John Adams, 14 December 1795
From: Adams, Thomas Boylston
To: Adams, John


          
            My dear Sir.
            The Hague 14. December 1795.
          
          I owe you a volume, & the certainty that I have not time to compile it at present is more terrifying to me than the weight of the debt. Your two kind letters of June 29 & August 25. though some time since received have never before been acknowledged; but my gratitude for these precious testimonials of Parental affection has not I trust diminished in force by having remained thus long in silence.
          Since the departure of my Brother from this place, my duties & occupations have been so much altered & so considerably multiplied, that I considered every moment lost that was not devoted to the discharge of them. For the first few weeks my new situation was a source of much anxiety, indeed I may say with truth, that it yet continues to give me unaffected solicitude from the apprehension, that the affairs entrusted to my management during my Brothers absence should suffer, either from my want of ability or experience to conduct them. The subordinate Office of Secretary, exercised during the space of a year, had not prepared me, I conceive, for the sudden transition, which invested me with the functions of the Minister, & the reflection was not a little humiliating to my pride, that the contrast of my performance with that of my Predecessor would be by no means in my favor. The trust devolved upon me however by the casual call of my Brother to another place will probably be of short duration if no unforeseen accident should arrive, & it shall be my endeavor, that no duty within my Province shall be neglected during that period, if zeal in the discharge of it will in any measure supply the possible want of capacity.
          The exchange of Ratifications of our Treaty with Great Britain took place previous to my Brother’s arrival in England, & provided the object of his Voyage there is connected with further Negotiation upon the suspended Article it is impossible to calculate the length of his stay. The business upon which he is gone is however unknown to me; it may be of a nature to detain him much longer than I could wish, & for himself I am persuaded, that the residence of the Hague would be more to his fancy, than that of London. Considerations of personal convenience however, enter very little, I believe, into the system he has prescribed to himself. If it be his

fortune to participate the odium of a concurrence in the Treaty with Great Britain, he is perhaps not unprepared to meet it.
          The factitious opposition, which has been made to that instrument, and the abuse which has been poured forth in such copious effusions upon all the principal agents, who assisted at its formation & subsequent ratification, produced a temporary effect upon the public mind more unfavorable than was anticipated by many of our Countrymen; but it is a great satisfaction to be assured, that the first impressions, which were in most instances the result of ignorance or misintelligence have given place to conviction founded upon reflection, that the best interests of our Country instead of being betrayed are unequivocally secured by the Treaty.
          America will not soon be pardoned by the different powers of Europe, who are jealous of her growing prosperity, for having secured to herself by her own unassisted efforts such advantageous terms of intercourse with a Nation, certainly the most formidable in point of Naval strength, & from whose open enmity she had most to apprehend. It is made a crime to America, that she has acted & has shewn herself able to act independently, in the management of her own concerns, & however fashionable it may be to affirm, that she has been gulled & cheated in her late commercial arrangements, I dare assert in opposition, that there is not a power in Europe, which would not gladly exchange situations with her in that respect.
          I send a pamphlet herewith, which will serve to shew the kind of language which is current upon the subject of our Treaty. The author is not a Frenchman by birth, though he is now employed in the service of the Republic. His work contains many ideas expressed in the true spirit of a partizan, but in some instances it must be confessed they have the appearance of being just. My vanity has induced me to think that his strictures upon my own Country have less foundation in truth than the rest. His remarks upon the political system of Great Britain & the National character of the English partake of French acrimony, but as an American I could not but subscribe to them in a great measure. His observations upon their taste, faculties of invention, & scientific improvements, grossly expose his ignorance. Criticism is allowable, but in order that a good effect should result from it, it should never degenerate into indiscriminate abuse. I hope the pamphlet will afford you some amusement.
          A few days since I took the liberty to give a letter of introduction

for you to a Gentleman by the name of de Persyn, a brother in law of Mr: J Luzac. He applied to me for a passport, being upon the point of embarking for America with the intention of establishing himself there for life, but as it was not in my power to furnish him with a pass, I offered to give him letters for some of my friends.
          I cannot better explain to you the cause of this Gentlemans voyage & his reason for renouncing his native land than by an extract from Mr: Luzac’s letter in answer to one from me.
          “Mon Beau Frère part pour l’Amerique Unie, votre Patrie, sur tout d’après mes Conseils. Il considére avec moi ce Pays, comme l’unique qui existe actuellement, où s’étant assuré la Liberté sans Crimes l’on sçache aussi en jouir sans en abuser. Aprés avoir tout sacrifié à l’amour de sa patrie, aprés avoir servi durant trois Campagnes avec les Francois dans toutes les occasions les plus perilleuses,—il s’est vu mis ici dans l’oubli; il s’est vu préférer des hommes, qui certes n’avoient pas ces titres.— Il quitte une Nation chez laquelle le Patriotisme sans intrigue n’est pas moins négligé que par-tout ailleurs où la vertu et le desintéressement ne règlent pas les actions. La carrière Militaire ne sçaurait lui servir en Amérique, mais il a dessein d’y employer un petit capital, dont it peut disposer, de la manière la plus avantageuse pour s’établir. Jamais il ne pourroit avoir à cet effet de direction plus utile ni plus honorable que celle de vos parens & amis, de votre digne Père, sur-tout, un des hommes que je respecte le plus parmi tous ceux que j’aie connus dans ma vie, et à qui j’espère donner un jour (si Dieu nous conserve la vie) une marque publique de ces sentimens.” &cc: 
          I regret much that I have not hitherto been able to cultivate Mr: L——s acquaintance. I have never seen him but once & that shortly after my arrival in this Country; his occupation as Professor confines him constantly at Leyden, & though we have often promised to pay him a visit, it has not yet been fulfilled. His Patriotism is I believe pure & of course does not suit altogether the temper of the times. It would perhaps have been better for Holland if more such men were to be found in it.
          Mr: Dumas has charged me with a small packet for you, which I forward by this occasion. It contains the Resolution of their High Mightinesses whereby the decree of censure passed against the old Gentleman in 1787. is revoked. He considers his triumph complete as appears from his letter which accompanies it. I rejoice at his victory because I believe it was essential to his peace of mind, & that without it he could never have pronounced with devotional fervor

his nunc dimitis. I am indebted to his kindness for many little assistances in my official business, & I have the highest respect for his character.
          Hoping to devote more of my time to you than I have done of late, & begging your forgivness for former remissness, I remain with filial love & respect, Dear Sir / Your dutiful Son
          
            Thomas B Adams.
          
        